DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2022 has been entered.

Claim Rejections - 35 USC § 102
Claims 1, 4-8, 10, 11, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castelli (FR 2,759,141 A1).
In regards to claims 1 and 7, Castelli discloses a hose assembly (see fig. 2) comprising: 
a hose (1) including a corrugated metal tube (line 92 of translation discloses stainless steel) including a plurality of corrugations and an outer cuff portion extending from an endmost one of the plurality of corrugations, the outer cuff portion having an inner innermost diameter at least approximately halfway between an inner diameter and an outer diameter of the plurality of corrugations (shown in fig. 2 ); 

a collar (6) surrounding the outer cuff portion of the corrugated metal tube and the nose portion of the end connection, with the collar, the outer cuff portion, and the nose portion being welded together (see weld beads 43, 61).
In regards to claim 4, Castelli further discloses a reinforcement layer (2) surrounding the corrugated metal tube.
In regards to claim 5, it is noted that this claim is a product-by-process claim. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since Castelli discloses the elements being welded together, the claim has been met.
In regards to claim 6, Castelli further discloses the outer cuff portion comprises a plurality of outwardly flattened corrugations (shown in fig. 2).
In regards to claim 8, Castelli further discloses providing the corrugated metal tube comprises deforming one or more original corrugations outward of the endmost one of the plurality of corrugations to form the outer cuff portion (shown in fig. 2).
In regards to claim 10, Castelli further discloses inserting the nose portion of the end connection into the outer cuff portion comprises abutting the nose portion with the endmost one of the plurality of corrugations (shown in fig. 2).
In regards to claim 11, Castelli further discloses inserting the nose portion of the end connection into the outer cuff portion comprises abutting an edge of the outer cuff portion with a shoulder (near 42) of the end connection (shown in fig. 2).
In regards to claim 18, Castelli further discloses providing a reinforcement layer (2) surrounding the corrugated metal tube.
In regards to claim 19, Castelli further discloses the collar is symmetrical about a plane bisecting a length of the collar prior to positioning the portion of the collar around the outer cuff portion of the corrugated metal tube and the nose portion of the end connection (shown in fig. 2).
In regards to claim 20, Castelli further discloses positioning the portion of the collar around the outer cuff portion of the corrugated metal tube and the nose portion of the end connection comprises compressing the portion of the collar into press fit engagement with an outer surface of the hose (shown in fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Castelli as applied to claim 7 above, and further in view of Millar (USP 3,023,496).
Castelli discloses the method of claim 7. Castelli does not expressly disclose the welding step being an autogenous weld. 
However, Millar teaches a similar method of welding a corrugated hose to a fitting, the welding step being an autogenous weld (see title of invention, for example) .
It would have been obvious before the effective filing date to one of ordinary skill in the art to perform the welds of Castelli as autogenous welds, in order to have the amount of welding metal used be predetermined and not left to the discretion of the operator, as taught  by Millar at column 4, lines  2-6.

Allowable Subject Matter
Claims 2, 3, 9, 12-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/21/2022